An objection was taken on the trial below to the certificates of R. J. Meigs and Colonel Houston, because there was no proof that they were executed by the persons whose acts they purported to be; but the objection was overruled.
The certificate of enrollment according to the treaty ought to have been proved like any other documentary evidence. We do not know that R. J. Meigs has really signed the paper; it is not made evidence by law any more than the certificate of any other individual. There must be a
PER CURIAM.                                      New trial.
(175)